Citation Nr: 1015942	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides or as secondary 
to type II diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, to include as a result of exposure to herbicides or 
as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  Type II diabetes mellitus was not shown in service or for 
many years thereafter, and there is no competent evidence 
linking the Veteran's current type II diabetes mellitus to 
service.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no competent evidence linking the 
Veteran's current hypertension to service or to a service-
connected disability.

3.  Coronary artery disease was not shown in service or for 
many years thereafter, and there is no competent evidence 
linking the Veteran's current coronary artery disease to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1116, 1131, 1133, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or 
aggravated therein, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1116, 1131, 1133, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated therein, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1116, 1131, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection (to include as a result of 
exposure to herbicides and on a secondary basis), as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a 
direct basis, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus, 
hypertension, or cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, in some circumstances, a disease associated 
with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  
Service connection may be established for Type 2 diabetes 
mellitus if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  In this regard, 
Type 2 diabetes mellitus must have become manifest to a 
degree of 10 percent or more at any time after service to 
warrant application of the presumption.  38 C.F.R. § 
3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
diseases (or disabilities): ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 
38 U.S.C.A. § 1116, VA will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for these diseases.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Finally, service connection may also be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his type II diabetes mellitus, 
hypertension, and coronary artery disease are related to his 
military service, to include exposure to an herbicide agent 
during his service in Thailand.  Significantly, in a January 
2007 statement, he acknowledged that he was not stationed in 
the Republic of Vietnam during his time in service.  The 
Veteran also contends that he developed hypertension and 
coronary artery disease as a result of his type II diabetes 
mellitus.  After careful consideration of all procurable and 
assembled data, the Board finds that service connection for 
the Veteran's type II diabetes mellitus, hypertension, and 
coronary artery disease is not warranted on any basis.

Service treatment records are negative for any complaints, 
findings, or treatment of diabetes mellitus, hypertension, or 
coronary artery disease.  At his service enlistment 
examination in September 1960, all of his bodily systems were 
evaluated as normal, and his sitting blood pressure measured 
116/80.  On a September 1960 report of medical history, the 
Veteran indicated that he had never had high blood pressure 
or any cardiac symptoms.  In April 1962, his blood pressure 
measured 110/80.  At his service discharge examination in 
September 1963, all of his bodily systems were evaluated as 
normal, and his sitting blood pressure measured 118/70.  His 
urinalysis was negative for sugar.  On a September 1963 
report of medical history, the Veteran indicated that he had 
never had high blood pressure, any cardiac symptoms, or sugar 
in his urine.

Following the Veteran's discharge from service, a May 1997 VA 
treatment record noted treatment for hypertension, with his 
blood pressure measuring 178/108.  A May 1999 private 
treatment record noted an elevated glucose serum for the 
Veteran.  A January 2002 private treatment record documented 
follow-up treatment for type II diabetes mellitus and 
hypertension, both of which were noted to be totally under 
control.  A December 2002 private treatment record noted that 
the Veteran had a heart stent placed in his right coronary 
artery, with a diagnosis of coronary artery disease.  An 
October 2006 VA treatment record assessed the Veteran with 
hypertension, diabetes, and arteriosclerotic heart disease.

In the December 2006 VCAA notice letter, the RO asked the 
Veteran whether his job in service had exposed him to 
herbicides.  The letter also stated that if the Veteran did 
not serve in Vietnam, then he needed to provide when, where, 
and how he had been exposed to herbicides in service, and 
noted that he could include statements of persons who knew of 
his alleged exposure.  However, the Veteran did not provide 
any of this requested information, other than merely stating 
that he was exposed to Agent Orange while serving in 
Thailand.  Service personnel records confirm that the Veteran 
served in Thailand from August 1962 to December 1962, but 
such records contain no evidence to indicate that the Veteran 
was exposed to an herbicide agent during that time.

With regard to service connection for type II diabetes 
mellitus and coronary artery disease on a presumptive basis 
as a result of herbicide exposure, the Board is cognizant of 
the Veteran's sincere belief that he was likely exposed to 
Agent Orange during his military service.  However, as 
outlined above, the evidence of record does not show that the 
Veteran had active service in the Republic of Vietnam during 
the Vietnam Era.  (The Board notes that the provisions set 
forth in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), do 
not apply to the current case, as the evidence does not show, 
nor does the Veteran allege, that he served in Vietnam or its 
contiguous waterways.)  

Moreover, the evidence of record does not provide any proof 
of actual exposure to herbicides in service at any time.  The 
Board assigns the most probative weight to the Veteran's 
service personnel records, which contain no evidence to 
indicate that the Veteran was exposed to an herbicide agent 
during service.  Furthermore, while the Veteran alleges that 
he was exposed to Agent Orange while serving in Thailand, he 
did not provide any additional specific information as 
requested in the December 2006 letter for an attempt to 
verify such exposure through official sources.  As none of 
the evidence of record shows that the Veteran was exposed to 
herbicides in service, the Veteran may not avail himself of 
the presumption set forth in 38 U.S.C.A. § 1116 (West 2002).  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  Consequently, while ischemic heart disease 
has been proposed as being a presumptive disorder due to 
Agent Orange exposure, as such exposure has not been 
established, the Board need not rely on any future 
presumptions of service connection to decide the claim 
involving heart disease; hence, the aforementioned stay is 
not applicable to this claim.  

With regard to service connection for hypertension on a 
presumptive basis as a result of herbicide exposure, the 
Board notes that hypertension is not a disability that is 
recognized as being related to Agent Orange, and therefore it 
is not subject to presumptive service connection on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  Accordingly, as 
the Veteran's exposure to Agent Orange has not been 
corroborated and hypertension is not a disease which is 
presumed to be related to Agent Orange, service connection 
for the Veteran's hypertension on a presumptive basis as a 
result of herbicide exposure is not warranted.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the medical evidence of 
record does not show, that type II diabetes mellitus, 
hypertension, or coronary artery disease were present in 
service.  Post-service VA and private treatment records 
reflect that the Veteran was not diagnosed with any of those 
disabilities until more than 30 years after his service 
discharge.  There is no evidence suggesting a link between 
these conditions and service.  Indeed, the only evidence 
supporting the Veteran's claims consists of his own 
statements that his disabilities are related to Agent Orange 
exposure, or that his hypertension and heart disease are due 
to his diabetes.  However, as shown above, his claimed 
exposure has not been established.  In any event, to the 
extent that the Veteran himself believes that there is a 
medical nexus between his claimed disabilities and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as the etiology of diabetes, hypertension, or coronary 
artery disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no evidence of type II diabetes, 
hypertension, or coronary artery disease in service or for 
more than 30 years after the Veteran's discharge from 
service, and no competent evidence establishing exposure to 
Agent Orange.  Further, the record does not contain any 
competent evidence to suggest a possible association between 
any of these disabilities and service.  Thus, under these 
circumstances, there is no duty to provide a medical 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to service connection for hypertension 
and coronary artery disease as secondary to type II diabetes 
mellitus, the Board reiterates that the Veteran is not 
entitled to service connection for type II diabetes mellitus.  
Furthermore, he is not currently service-connected for any 
disabilities.  Accordingly, service connection for the 
Veteran's hypertension and coronary artery disease on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) 
(2009).

In sum, the Board finds that the preponderance of the 
competent and probative evidence indicates that the 
Veteran's type II diabetes mellitus, hypertension, and 
coronary artery disease were not shown in service or for 
many years thereafter, and have not been shown by competent 
medical evidence to be etiologically related to any incident 
of active service.  In addition, his hypertension and 
coronary artery disease are not shown to be proximately due 
to, the result of, or aggravated by a service-connected 
disability.  Accordingly, service connection for the 
Veteran's type II diabetes mellitus, hypertension, and 
coronary artery disease is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


